DETAILED ACTION
1.	The Amendment filed 01/05/2022 has been entered. Claims 16 & 18-32 in the application remain pending and are currently being examined.  Claims 16, 24, 26 & 30 were amended. Claims 30-32 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 10/05/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under 35 U.S.C. 112(b) of claims 16 & 18-29 are withdrawn per amendments of claims 16, 24 & 26.

Claim Rejections - 35 USC § 102
5.	Claims 16 & 22-29 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Rawlins et al. (US 2006/0024398 A1) hereinafter Rawlins.
Regarding claim 16, the recitation “to be applied with a negative pressure… the negative pressure can be applied between the glass pane and the fixing section… to be applied with an at least partially alternating pressure profile for a predetermined duration, wherein by means of the second opening the at least partially alternating In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 16, Rawlins discloses an apparatus for repairing a flaw of a glass sheet 30 (abs; fig 1; clm 1), comprising: 
a processing head 10 configured to be arranged on the glass sheet 30 ([0052]-[0056]; fig 1-3; clm 1), the processing head 10 including: 
a fixing space (annular space between the O-ring 16 and the external seal 14) configured to fix the processing head 10 to the glass sheet 30 ([0053]-[0056]; fig 1-3; clm 1); 
a repair space 65 configured to fill the flaw 31 with a resin 86 ([0059]-[0065]; fig 1-8; clm 1); 

a second passage 93 having a second opening 94 which leads into the repair space 65 and which is configured to be applied with an at least partially alternating pressure profile for a predetermined duration, wherein by means of the second opening 94 the at least partially alternating pressure profile can be applied between the flaw 31 and the repair space 65 ([0060]-[0067]; [0072]; [0075]; fig 1-8; clm 1-5); 
wherein the processing head 10 is configured such that a resin 86 can be introduced into the second passage 93, for applying the resin 86 to the flaw 31 and for enabling the flaw 31 to be filled with the resin 86 ([0060]-[0067]; [0072]-[0075]; fig 1-8; clm 1-5); and 
wherein the at least partially alternating pressure profile can include one or more pressure sequences, each pressure 8844P025 - Amendment B - 3 - ClaimsWBD 54572627_1sequence can include a vacuum pressure -p, a normal pressure N, and an exerted pressure +p ([0060]-[0067]; [0072]-[0075]; fig 1-8; clm 1-5, 9, 16). 
Regarding claim 22, the recitation “in response to activation of the control unit, is configured to continuously apply the negative pressure -p to the first passage and automatically apply the alternating pressure curve to the second passage from the start In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 
As regards to claim 22, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the device comprises a control unit (implicit of multiple pumping means applying vacuum pressures and exerting pressures and applying resin to a flaw) which, in response to activation of the control unit can continuously apply the vacuum pressure -p to the first passage 12 and automatically apply the alternating pressure curve to the second passage 93 from the start of the predetermined duration until the end of the predetermined duration ([0060]-[0067]; [0072]-[0075]; fig 1-8; clm 1-5, 9, 16). 
Regarding claim 23, the recitation “wherein the negative pressure -p is generated by a continuously running… the overpressure +p is generated by a discontinuously running”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of continuously/discontinuously running first and second pump elements to generate negative and/or positive pressures, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 23, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the vacuum pressure -p is generated by a continuously running first vacuum/pump means and the exerted pressure +p is generated by a discontinuously running second vacuum/pump means ([0060]-[0067]; [0072]; [0075]; fig 1-8; clm 1-5, 9, 16). 
Regarding claim 24, the recitation “is started up substantially simultaneously with the establishment of a connection of the second opening with the second pump element and is switched off again after completion of a predetermined overpressure phase and separated from the second opening”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on 
As regards to claim 24, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the second vacuum/pump means for generating the exerted pressure +p can be started up simultaneously with the establishment of a connection of the second opening 94 with the second vacuum/pump means can be switched off again after completion of a predetermined exerted pressure phase and separated from after completion of the predetermined overpressure phase the overpressure phase is switched directly to a negative pressure phase, wherein the second opening at this time is connected to the continuously running first pump element”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of switching the overpressure phase directly to a negative pressure phase after completion of the predetermined overpressure phase with the second opening at this time capable of being connected to the continuously running first pump element, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 25, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein after completion of the predetermined exerted pressure phase the exerted pressure phase can be switched directly to a vacuum pressure phase, wherein the second opening 94 can be at this time connected to the continuously running first vacuum/pump means ([0060]-[0067]; [0072]; [0075]; fig 1-8; clm 1-5, 9, 16). 
Regarding claim 26, the recitation “wherein the pressure is increased by the second pump element gently and uniformly and then, close to reaching a target overpressure with a decreasing, ascending gradient”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of increasing the pressure by the second pump In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 26, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the pressure can be increased by the second vacuum/pump means gradually 
As regards to claim 27, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the fixing space (annular space between the O-ring 16 and the external seal 14) comprises a first sealing O-ring 16 and is separated from the repair space 65 by means of the first sealing O-ring 16, wherein the first sealing O-ring 16 is further configured to adapt to a curve of the glass sheet 30 when arranged on the glass sheet 30, and in that the fixing space (annular space between the O-ring 16 and the external seal 14) has a second sealing seal 14 and is separated from an outer region by means of the second sealing seal 14, wherein the second sealing seal 14 is further configured to adapt to a curve of the glass sheet 30 when arranged on the glass sheet 30 ([0053]-[0057]; fig 1-3; clm 1). 
As regards to claim 28, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the processing head 10 comprises a rotating capsule 81’ having a chamber which is rotatably arranged opposite the processing head 10 and which comprises liquid resin 86, wherein a beginning of the liquid resin 86 into the repair space 65 can be carried out by means of a rotational movement of the rotating capsule 81’ relative to the processing head 10 allowing the capsule to be inserted fully into the holder 80' in order to begin introduction of the liquid resin 86 into the repair space 65 [0070]-[0075]; fig 3-8). 
Regarding claim 29, the recitation “the liquid repair means comprises at least one of an acrylic resin, a polyester resin, an epoxy resin or a UV-curing one-component adhesive”, this recitation is a statement of process expressions relating the apparatus to In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.


Claim Rejections - 35 USC § 103
6.	Claims 18-21 rejected under 35 U.S.C. 103 as being unpatentable over Rawlins as applied to claim 16 above. 
Regarding claim 18, the recitation “wherein the negative pressure -p has a value between -0.5 and -0.95*105 Pa”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of producing a negative pressure -p having a value between -0.5 and -0.95*105 Pa, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 18, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the vacuum pressure -p has a value which can be measure in Pa ([0060]-[0067]; [0072]-[0075]; fig 1-8; clm 1-5, 9, 16), however Rawlins does not disclose between -0.5 and -0.95*105 Pa.
Although Rawlins does not explicitly disclose the claimed vacuum pressure, at the time of the invention, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Rawlins to have the vacuum pressure recited in the claim as Rawlins discusses the application of the vacuum pressure, and thus, it would have been within the purview of one of ordinary skill in the art to modify the vacuum pressure, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In addition, it is the position of the examiner 
Regarding claim 19, the recitation “wherein the negative pressure -p has a value between -0.70 and -0.85*105 Pa”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of producing a negative pressure -p having a value between -0.70 and -0.85*105 Pa, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 
As regards to claim 19, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the vacuum pressure -p has a value which can be measure in Pa ([0060]-[0067]; [0072]-[0075]; fig 1-8; clm 1-5, 9, 16), however Rawlins does not disclose between -0.70 and -0.85*105 Pa.
Although Rawlins does not explicitly disclose the claimed vacuum pressure, at the time of the invention, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Rawlins to have the vacuum pressure recited in the claim as Rawlins discusses the application of the vacuum pressure, and thus, it would have been within the purview of one of ordinary skill in the art to modify the vacuum pressure, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the specified vacuum pressure.
Regarding claim 20, the recitation “wherein the overpressure has a value between 3.2 and 4.2*105 Pa”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of producing an overpressure having a value between 3.2 and 4.2*105 In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 20, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the exerted pressure has a value which can be measure in Pa ([0060]-[0067]; [0072]-[0075]; fig 1-8; clm 1-5, 9, 16), however Rawlins does not disclose between 3.2 and 4.2*105 Pa.
In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the specified exerted pressure.
Regarding claim 21, the recitation “wherein the overpressure has a value between 3.5 and 4.0*105 Pa”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of producing an overpressure having a value between 3.5 and 4.0*105 Pa, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 21, Rawlins discloses an apparatus (abs; fig 1; clm 1), wherein the exerted pressure has a value which can be measure in Pa ([0060]-[0067]; [0072]-[0075]; fig 1-8; clm 1-5, 9, 16), however Rawlins does not disclose between 3.5 and 4.0*105 Pa.
Although Rawlins does not explicitly disclose the claimed exerted pressure, at the time of the invention, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Rawlins to have the exerted pressure recited in the claim as Rawlins discusses the application of the exerted pressure, and thus, it would have been within the purview of one of ordinary skill in the art to modify the exerted pressure, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the specified exerted pressure.

Response to Arguments
7.	Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) The Examiner alleges that Rawlins discloses a vacuum port 12 that corresponds to the recited first passage and discloses bores 93 and 94 that correspond to the recited second passage. Applicant respectfully disagrees. In the recited device the second passage has two functions: it applies a pressure profile to the repair section and it delivers the repair means to the repair section and the damaged spot. By contrast, Rawlins discloses that bores 93 and 94 have only one function: delivering liquid repair material 86 to repair space 65. Nothing in Rawlins discloses that bores 93 and 94 are used to change the pressure in repair space 65. Thus, Rawlins cannot disclose, teach, or suggest a combination including a second passage having a second opening which leads into the repair section and "which is configured to be applied with an at least partially alternating pressure profile" and wherein "the repair means can be introduced into the second passage, for applying the repair means to the damaged spot."
(b) As to dependent claims 18-29, if an independent claim is novel, then any claim depending therefrom is also novel.

8.	In response to applicant’s arguments, please consider the following comments.
(a) As already discussed above in detail in regards to claim 16, the recitation “to be applied with an at least partially alternating pressure profile for a predetermined duration, wherein by means of the second opening the at least partially alternating pressure profile can be applied between the damaged spot and the repair section… a repair means can be introduced into the second passage, for applying the repair means to the damaged spot and for enabling the damaged spot to be filled with the repair means, and wherein the at least partially alternating pressure profile includes one or more pressure sequences, each pressure  sequence including a negative pressure -p, a normal pressure N, and an overpressure +p”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Rawlins since Rawlins meets all the structural elements of the claim and is capable of applying an at least partially alternating pressure profile for a predetermined duration, wherein by means of the opening the at least partially alternating pressure profile can be applied between the damaged spot and the repair section, wherein a repair means can be introduced into the second passage, for applying the repair means to the damaged spot and for enabling the damaged spot to be filled with the repair means, and wherein the at least partially alternating pressure profile can include one or more pressure sequences, each pressure 8844P025 - Amendment B - 3 - ClaimsWBD 54572627_1sequence can include a negative pressure -p, a normal pressure N, and an overpressure +p, if so In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  
That is, as long as the apparatus of Rawlins is capable of applying an at least partially alternating pressure profile for a predetermined duration, wherein by means of the opening the at least partially alternating pressure profile can be applied between the damaged spot and the repair section, wherein a repair means can be introduced into the second passage, for applying the repair means to the damaged spot and for enabling the damaged spot to be filled with the repair means, and wherein the at least partially alternating pressure profile can include one or more pressure sequences, each pressure 8844P025 - Amendment B - 3 - ClaimsWBD 54572627_1sequence can include a negative pressure -p, a normal pressure N, and an overpressure +p, if so desired, the prior art apparatus meet the requirements of the claimed feature.  Applicant has not established on this record any structural distinction between apparatus within the scope of the rejected claims and the apparatus fairly described by Rawlins, and no such structural distinction is apparent. 
(b) In view of the foregoing, Examiner respectfully contends the limitations of claim 16 are indeed satisfied. Claims 18-29 are rejected at least based on their dependency from claim 16, as well as for their own rejections on the merits, respectively. 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717